                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

  JOSEPH B MCKEE,                               )
                                                )        Case No. 3:19-CV-450
         Plaintiff,                             )
                                                )        Judge Travis R. McDonough
  v.                                            )
                                                )        Magistrate Judge Debra C. Poplin
  OFFICER BEINGAL, OFFICER                      )
  MARTIN, and NURSE PAT,                        )
                                                )
         Defendants.                            )


                                      JUDGMENT ORDER



        For the reasons set forth in the memorandum opinion filed herewith, this pro se prisoner’s

 complaint for violation of 42 U.S.C. § 1983 is DISMISSED pursuant to Fed. R. Civ. P. 41(b).

 Because the Court CERTIFIED in the memorandum opinion that any appeal from this order

 would not be taken in good faith, should Plaintiff file a notice of appeal, he is DENIED leave to

 appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24. The Clerk is

 DIRECTED to close the case.

        SO ORDERED.

        E N T E R:

                                              /s/ Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE

  ENTERED AS A JUDGMENT
    s/ John L. Medearis
    CLERK OF COURT




Case 3:19-cv-00450-TRM-DCP Document 11 Filed 10/15/20 Page 1 of 1 PageID #: 48
